234 F.2d 658
Herbert S. MILLER, for the Benefit of Himself and AllPersons Similarly Situated, Appellants,v.J. H. GILLIECE and W. K. WELLS, Personally and asRepresentatives of all Members of the Brotherhoodof Railroad Trainmen, and ThePennsylvania Railroad, Appellees.
No. 12679.
United States Court of Appeals Sixth Circuit.
June 4, 1956.

George A. Lutz, Cincinnati, Ohio, for appellants.
James A. Culbertson and John W. Hudson, Cincinnati, Ohio, for appellees.
Before SIMONS, Chief Judge and McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed upon the authority of Pigott v. Detroit, Toledo & Ironton Railroad Co., 6 Cir., 221 F.2d 736.